Citation Nr: 1646927	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, including service in the Republic of Vietnam from August 1970 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2011, the Board remanded the issue of service connection for tinnitus for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's tinnitus manifested to a compensable degree within one year of the separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)).

The Veteran has consistently reported first noticing his tinnitus in 1971 when flying as a passenger in a private commercial aircraft.  See e.g., July 2006 VA treatment record, July 2016 hearing transcript.  He further testified that this ringing had been constant ever since.  The Veteran is competent to provide lay evidence of tinnitus as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As the Veteran separated from service in April 1971, his reported onset of tinnitus later than year is within one year of his separation from service.  Tinnitus, such as that suffered by the Veteran within that one year, is compensable.  Thus, the Veteran's tinnitus manifested to a compensable degree prior to the expiration of the presumptive period and, as such, service connection is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


